         1:07-cr-10004-JBM-JEH # 48     Page 1 of 8                                      E-FILED
                                                              Thursday, 16 May, 2019 09:20:23 AM
                                                                    Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
                              PEORIA DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,

vs.                                                   Case No. 07-cr-10004

TERRANCE SHAW,

              Defendant.

GOVERNMENT’S REPSONSE TO EMERGENCY MOTION FOR REDUCED
    SENTENCE UNDER SECTION 404(b) OF THE FIRST STEP ACT

        Now comes the United States of America by John C. Milhiser, United

States Attorney and Patrick D. Hansen, Assistant United States Attorney and as

its response to the Defendant’s Motion for a Reduced Sentence under Section

404(b) of the First Step Act, states as follows:

      1. The Defendant is Not Eligible For A Reduction Under the First Step Act

        The First Step Act allows, but does not require that the changes made to

the penalty provisions for “covered offenses” (certain crack cocaine distribution

offenses) in the controlled substance statutes § 841(b)(1)(A)(iii) and (B)(iii) by

section 2 of the Fair Sentencing Act of 2010 may be applied retroactively.

Specifically, § 404(a) of the First Step Act defines a covered offense as “a violation

of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 of the Fair Sentence Act of 2010 (Public Law 111-220; 124 Stat.

                                           1
         1:07-cr-10004-JBM-JEH # 48                   Page 2 of 8



2372), that was committed before August 3, 2010.” The conviction in this case

does not fit that description because as explained herein, the Fair Sentencing Act

(FSA) did not change statutory penalties for Terrance Shaw.

         The offense conduct in this case, as outlined in the plea agreement (R.18) 1

and presentence report (PSR, R.20) is undisputed. Essentially, the police served a

search warrant on defendant’s residence where they seized 33.8 grams of crack

and two loaded handguns. The defendant admitted to possession of each of

them. (PSR ¶¶12-15) He was indicted for the possession with the intent to

distribute over 5 grams of crack in violation of 21 U.S.C. §841(b)(1)(B), as well as

for being a felon in possession of a firearm in violation of 18 U.S.C. §922(g). (R.9)

Because the government filed an information setting forth the defendant’s prior

controlled substance convictions (R.11), he faced a mandatory minimum

sentence of 10 years for this charge.

         The defendant entered pleas of guilty to both charges. (d/e 6/15/2009)

The plea agreement clearly set forth the factual basis for each charge, including

the admission that 33.8 grams of crack cocaine was seized from his house, and

that “Shaw advised a Peoria MEG Agent and an FBI Agent that it was his crack

cocaine….” (R. 18, p.12) On October 12, 2007, this Court sentenced the




1
 Our citations to the record use the following abbreviations: “d/e” means “docket entry”; “R.” followed by a
number refers to a document or transcript in the record bearing that number on the district court’s docket sheet.

                                                          2
         1:07-cr-10004-JBM-JEH # 48                    Page 3 of 8



defendant to a term of 262 months in prison for the crack cocaine charge, as well

as 120 months on the firearm charge, with each sentence to run concurrently. (R.

23) The crack sentence was later reduced to 180 months. (d/e 5/15/2009) The

defendant seeks to lower this yet again under the First Step Act.

         The defendant’s motion is based on the premise that his sentence was for a

“covered offense.” Because the Fair Sentencing Act did not change the statutory

penalty provisions applicable to his offense, however, the government

respectfully disagrees with this premise. If the penalty provisions in the FSA

were applied retroactively, and he were to be sentenced “as if sections 2 and 3 of

the Fair Sentencing Act of 2010 … were in effect at the time the … offense was

committed”, he would still be subject to a mandatory minimum term of 10 years

imprisonment to life under 21 U.S.C. § 841(b)(1)(B) since this offense

indisputably involved over 28 grams of crack cocaine. 2

         The government is aware of and recognizes that, as pointed out by the

defendant, several district courts have held that the “charged offense”, which is

subject to review under the First Step Act cannot be constructively amended by

the government 3, regardless of the obvious conclusion that had the Fair


2
  The argument that the First Step Act should still apply despite the possession of the higher amount of crack would
be stronger had the finding of quantity been a product of “relevant conduct” or even had it been the subject of
dispute. Nevertheless, the government does not concede that the First Step Act would apply in those instances.
3
  In addition to the cases cited by the defendant (d/e 117, p.5) courts in the Western District of Virginia and Southern
Alabama have held that the First Step Act allows the reduction of a sentence notwithstanding the amount of crack
involved in the original offense. See United States v. Stanback, ___ F.Supp.3d ___, 2019 WL 197445 (W.D. Va.
5/2/2019) and United States v. Francis, 2019 W.L. 1983254 (S.D. Ala. 5/03/2019).

                                                           3
       1:07-cr-10004-JBM-JEH # 48       Page 4 of 8



Sentencing Act been in effect at the time of the offense, the charging document

would have reflected the amount necessary to trigger the same penalties

originally faced. One Court has called this the “indictment controls” theory. See

United States v. Blocker, ___F.Supp.3d ___, 2019 WL 2051957 (N.D. Fla.

4/25/2019). Under this theory, “…the relevant question is not the amount of the

crack actually involved in the offense of convictions, but only the amount that

was charged in the indictment that led to the conviction.” Id.

      The government respectfully suggests that many of the cases cited by the

defendant involve “relevant conduct” findings, while others ignore the

underlying facts and put form over substance to reach the result. At least one

other court has recognized that these cases give those sentenced prior to the

implementation of the Fair Sentencing Act an unfair advantage over those with

identical amounts of crack, charged following the passage of the FSA. For

example, in United States v. Haynes, 2019 WL 1430125, at *2 (D. Neb. Mar. 29,

2019), the Court found that “the government charged the offense in Count II of

the Indictment in accordance with the wording of the statutes as they existed at

the time of the Indictment. If the Fair Sentencing Act had been in effect at the

time of the Indictment, the underlying and undisputed facts demonstrate that the

government still would have charged [defendant] under 21 U.S.C. §

841(b)(1)(B)(iii).”). See also Blocker, slip op. at 5 (“The indictment-controls theory


                                           4
       1:07-cr-10004-JBM-JEH # 48      Page 5 of 8



would not eliminate disparity, but instead would introduce enormous disparity

in the opposite direction, giving earlier crack defendants a lower penalty range

not available to later crack defendants”) That is clearly the case with Mr. Shaw as

well. Using the amount of crack involved in the offense of conviction to gauge

whether the conviction is for a “covered offense” is what the Northern District of

Florida termed as the “offense-controls theory” and is the only logical way to

apply the First Step Act. Id.

      The defendant in this case was caught with 33.8 grams of crack cocaine.

Had the Fair Sentencing Act been in effect at the time of this crime, there should

be no question that he would have again been charged using the correct statutory

language in 21 U.S.C. § 841(b)(1)(B) since he was caught with over 28 grams of

crack. The First Step Act should not give this defendant a benefit others charged

for identical crimes after August 3, 2010.

2.    This Court Should Use its Discretion to Deny The Request

      Should this Court disagree with the government’s position that the First

Step Act does not apply to this crime notwithstanding the amount of the crack

possessed by this defendant, the government respectfully submits that it should

use its discretion to deny the request for reduction as his current sentence is

already below the requested guideline range. Since the defendant was found to

be a “career offender” under chapter 4 of the sentencing guidelines, PSR ¶31, the


                                         5
       1:07-cr-10004-JBM-JEH # 48     Page 6 of 8



applicable adjusted offense level for his guideline calculations was a level 34.

When calculated with a criminal history category of VI, the original sentencing

guideline range was found to be 262-327 months. Because of a downward

departure, this Court sentenced him to 180 months. Now, using the First Step

Act to recalculate the range under the Fair Sentencing Act, and even presuming

that the statutory maximum has changed to 40 years, the new applicable

guideline level would be 31 (starting with level 34 and reducing 3 levels for

accepting responsibility). Again, with a criminal history category of VI, the

sentencing range under the Fair Sentencing Act would have been 188-235

months. A sentence of 180 months is already fewer months than the re-calculated

guidelines would call for in a case of this severity. Nevertheless, the government

does agree that a 10% adjustment from the 188 level may be warranted pursuant

to the request made by the motion for a reduction filed in April 2009. (R.30)


      The government submits that should this Court determine that the First

Step Act applies, and should this Court determine that it would be appropriate

to use its discretion to reduce the sentence, an appropriate reduction would be to

170 months.


      WHEREFORE, the United States of America respectfully requests that this

Court deny the defendant’s Motion for Reduced Sentence Pursuant to Section



                                         6
      1:07-cr-10004-JBM-JEH # 48      Page 7 of 8



404 of the First Step Act. Alternatively, the government respectfully requests that

this Court reduce the sentence to no less than 170 months.


                                      Respectfully submitted,

                                      JOHN C. MILHISER
                                      UNITED STATES ATTORNEY

                                       /s/ Patrick D. Hansen
                                      Patrick D. Hansen
                                      Assistant U.S. Attorney
                                      U.S. Attorney=s Office
                                      318 South 6th Street
                                      Springfield, IL 62701
                                      Telephone: 217/492-4450
                                      Patrick.hansen@usdoj.gov




                                         7
      1:07-cr-10004-JBM-JEH # 48       Page 8 of 8



                          CERTIFICATE OF SERVICE


      I hereby certify that on May 16, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to the following: Thomas W. Patton.


                                       /s/ Patrick D. Hansen
                                       Patrick D. Hansen
                                       Assistant United States Attorney




                                          8
